DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.

Claims 1-3, 5-20 are pending and being examined.  Claims 4 and 21 are canceled.  Claim 1 is amended with no new subject matter being introduced. 

Claims 1-3 and 5-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all the cumulative limitations of independent claim 1 with particular attention to “wherein at least some of the at least one alkali metal 
The prior art references do not teach or render obvious all the cumulative limitations of independent claim 14 with particular attention to “wherein the at least one alkali metal hydroxide is present in a molten phase”.
Kwon et al. (US 2013/0236726 A1) and Kim et al. (US 2016/0059181 A1) are considered to be the closest prior art.
Kwon teaches removal of carbon dioxide from flue gas may be performed in a wet chemical absorption method, a dry chemical adsorption method, an adsorption method, a membrane separation method, and the like; however, an adsorbent having improved adsorption performance is necessary (Kwon, [0006]).  Kwon teaches an adsorbent comprising a porous support structure and at least one alkali metal hydroxide disposed within pores of the porous support structure (Kwon, abstract, [0042], [0047], [0066], and Fig. 1).
Kim teaches carbon dioxide separation using ceramic-coated porous silicone membranes in which the byproduct gas is passed through the inlet and/or outlet (Kim, abstract and [0057]).
Kwon and Kim, alone or combined, do not teach nor render obvious an alkali hydroxide disposed within the pores of the porous support structure, wherein the alkali hydroxide is present in a molten/liquid phase.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734